EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Mr. Michael Chen on February 4, 2022.

The application has been amended as follows: 
Claims:
Claim 12 cancel.
Claim 13, lines 1-2 delete “A helmet chinguard couplable to the helmet of claim 1, the helmet chinguard comprising:” replace with –The helmet of claim 1 further comprising:--.
Claim 13, delete and replace with --The helmet of claim 1, further comprising:
a chincup comprising a strap guide and coupled to the chinstrap having a strap; 
wherein a portion of the strap is disposed within the strap guide, and wherein the chincup is configured to move along the portion of the strap to move relative to the helmet.--
Claims 14-18, line 1 replace “The helmet chinguard” with –The helmet--.
Claim 19, lines 1-2 delete “The helmet comprising the helmet chinguard of claim 13; and” replace with –The helmet of claim 13, further comprising:--.

Rejoinder:
Claims 11, 13-20 will now be rejoined because they now depend directly or indirectly on allowed claims. Claim 12 is drawn to the method of making the helmet of 

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a helmet comprising: an outer shell; a first liner disposed within and coupled to the outer shell and configured to move omnidirectionally relative to the outer shell; and a chinstrap coupled to the first liner, wherein the chinstrap is mechanically coupled to the first liner along a peripheral portion of the first liner, wherein the chinstrap is mechanically coupled to the first liner via one or more of a magnetic coupling, snaps, stitching, rivets, buckles, threaded fasteners, or cables, and wherein the outer shell comprises a window configured to allow access to the one or more of the magnetic coupling, snaps, stitching, rivets, buckles, threaded fasteners, or cables. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.


Claims 1-11 and 13-20 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732